SUMMARY ORDER

Petitioner Khandakar Arzu Momen, a native and citizen of Bangladesh, seeks review of an April 19, 2011 order of the BIA denying his motion to reopen his proceedings. In re Khandakar Arzu Momen, No. A070 703 174 (B.I.A. April 19, 2011). We assume the parties’ familiarity with the underlying facts and procedural history of this case. We review the agency’s denial of motions to reopen for abuse of discretion. Ali v. Gonzales, 448 F.3d 515, 517 (2d Cir.2006).
The BIA denied Momen’s motion to reopen as untimely because it was filed more than 90 days after the BIA issued its final order of removal, and because Momen did not identify any ground that would excuse the motion from the 90-day statutory filing deadline. See 8 U.S.C. § 1229a(c)(7)(C)(i) (providing that motions to reopen “shall be filed within 90 days of the date of entry of a final administrative order of removal”); 8 C.F.R. § 1003.2(c)(3) (setting forth certain exceptions to the 90 day time limit for filing a motion to reopen). Momen does not now contend that his motion to reopen was timely or that it falls within any recognized exception to the statutory timeliness requirement.
*98Accordingly, the petition for review is DENIED.